PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DELANO et al.
Application No. 16/292,145
Filed: 4 Mar 2019
For: CONFETTI LAUNCHER
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
May 06, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Non Final Office Action of February 06, 2020.  The Notice set a period for reply of three (3) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on May 07, 2020.  A Notice of Abandonment was mailed August 20, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Response to Office Action, amendment and claims, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3641 for further examination on the merits. 

 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET